Citation Nr: 0620257	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
duodenal ulcer disease, status postoperative vagotomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The competent medical evidence of record demonstrates 
that the veteran's duodenal ulcer disease, status 
postoperative vagotomy, is productive of no more than 
moderate symptoms, with recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, or 
with continuous moderate manifestations.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for duodenal ulcer disease, status 
postoperative vagotomy, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the pending appeal, the Board finds that VA 
has met all statutory and regulatory notice and duty to 
assist provisions as contemplated by the Veterans Claims 
Assistance Act of 2000 (VCAA) and all other applicable law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

In a September 2003 rating decision, the RO reopened the 
veteran's claim and granted service connection for duodenal 
ulcer disease, status postoperative vagotomy.  In a November 
2003 notice of disagreement, the veteran disagreed with the 
initial 20 percent rating assigned to his newly service-
connected disability, and he is presumed to be seeking the 
maximum benefit available to him under the law.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also AB v. Brown, 6 Vet. App. 35 (1993).  The issue on appeal 
therefore concerns the veteran's request for the assignment 
of a higher initial evaluation for his disability.  To that 
end, an April 2004 letter from the RO advised the veteran of 
the type of evidence necessary to establish entitlement to a 
higher initial evaluation, and also of the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  

Moreover, consistent with 38 U.S.C.A. § 5103A and 38 U.S.C.A. 
§ 7105(d) 
(West 2002) and other applicable law, by way of the April 
2004 letter, VA: 
(1) informed the veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
(2) informed him about the information and evidence VA would 
seek to provide; (3) informed him about the information and 
evidence that he was expected to provide; and (4) requested 
that he provide VA with any information or evidence in his 
possession that pertained to his claim.  In a June 2004 
supplemental statement of the case (SSOC) issued to the 
veteran after his receipt of the April 2004 VCAA letter, VA 
afforded the veteran a readjudication of his request for a 
higher initial evaluation.  Accordingly, the timing of the 
notice in this case did not prejudice the veteran in the 
adjudication of his claim.  Id.; see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The Board therefore finds that VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) (West 2002) and 38 U.S.C.A. § 7105(d), 
as well as the regulatory requirements of 38 C.F.R. 
§ 3.103(b) (2005) and all other applicable law.  See also 
Dingess/Hartman, supra.     

Also with regard to the pending appeal, as noted, the RO 
provided the veteran with notice in April 2004 as to what 
type of information and evidence was needed to substantiate 
his claim and to establish a disability rating for his claim, 
but did not advise him of the type of information and/or 
evidence necessary to establish an effective date for any 
assigned disability rating per Dingess/Hartman.  After the 
issuance of the last SSOC in June 2004, however, the RO sent 
the veteran another letter in March 2006 that addressed these 
requirements.  Despite the untimely notice provided to the 
veteran on this last element, the Board finds that there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision in this case.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a 
question that was not addressed by the agency of original 
jurisdiction, it must consider whether the veteran has been 
prejudiced thereby).  In this regard, because the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to notice of the 
appropriate effective date to be assigned (i.e., in the event 
of the award of an increased rating in this case) is 
accordingly moot.  

In addition, with regard to the VCAA's duty to assist, the 
Board finds that to the extent possible, the veteran's 
service medical records, VA medical records, and all 
adequately identified private medical records have been 
obtained for consideration in support of his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Furthermore, there is no indication that additional 
evidence that may be relevant to the issue decided herein is 
available, but not of record.  The veteran was also accorded 
VA examinations in support of this claim.  38 C.F.R. 
§ 3.159(c)(4).  


The Board notes that some of the veteran's service medical 
records are apparently not available and may have been 
destroyed in a July 12, 1973, fire at the National Personnel 
Records Center (NPRC).  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources to reconstruct these records.  Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992); Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  In this case, the NPRC also 
indicated that the veteran did not have any additional 
records on file with the Surgeon General's Office, and there 
was no indication that any missing records could be 
reconstructed.  The RO is also under a duty to advise the 
claimant to obtain other forms of evidence to support his 
claim, such as lay testimony, and the claims file contains 
such notice, as seen in the April 2004 letter from the RO to 
the veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 
(1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

There is no indication that any VA failure to provide 
additional notice or assistance to the veteran reasonably 
affects the outcome of this case, and so the Board finds that 
any such perceived error is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Thus, the case is 
ready for appellate review.

To that end, the evidence available for review for this 
appeal includes the veteran's available service medical 
records, VA outpatient treatment and examination reports, 
private medical reports, and statements, testimony, and 
argument provided by the veteran and his representative in 
support of the claim.  In reaching its decision herein, the 
Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be addressed and/or summarized when necessary.



Applicable Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Evaluation of a service-connected 
disability requires review of the entire medical history 
regarding the disability.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking employment per 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  
38 C.F.R. § 4.3 (2005).  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment.  38 C.F.R. 
§ 4.7 (2005).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection in this case.  As such, the 
Board will consider the severity of this disability during 
the entire period of the claim, from the initial assignment 
of the disability rating to the present, as well as the 
potential applicability of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

The assignment of a particular diagnostic code for evaluation 
of a service-connected disability is "completely dependent 
on the facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
relevant medical history, the current diagnosis, and the 
demonstrated symptomatology.  As well, a VA adjudicator must 
specifically explain any change in a diagnostic code.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran is currently in receipt of a 20 percent rating 
for his duodenal ulcer disease, status postoperative vagotomy 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  Under 
this diagnostic code, a 20 percent evaluation is available 
when the condition is moderate, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations.  A 
40 percent rating is for assignment under DC 7305 when the 
condition is moderately severe; that is, less than severe, 
but with impairment of health manifested by anemia and weight 
loss, or with recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
A maximum evaluation of 60 percent is available under DC 7305 
when the condition is severe, with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis, or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114 (2005).  Effective July 2, 2001, VA revised the 
provisions of 38 C.F.R. § 4.112, as relating to the 
evaluation of weight loss.  See 66 Fed. Reg. 29,486-29,489 
(May 31, 2001).  The prior version of 
38 C.F.R. § 4.112 essentially judged weight loss on a 
subjective basis, whereas the amended version established a 
specific formula of a 20 percent loss of the baseline weight 
to indicate a significant weight loss, and a 10 to 20 percent 
loss to indicate a minor weight loss.  The amended version 
further required a measured period of three months for the 
weight loss.  Finally, the baseline weight was defined as the 
average weight for the two-year period preceding the onset of 
the disease.  
38 C.F.R. § 4.112 (2005).  In this case, as the issue of 
weight loss does not factor into the specifics of this 
veteran's circumstances, the change in regulations therefore 
does not affect the adjudication of the veteran's claim.  In 
any event, the evidence of record does not establish any 
weight loss by the veteran during the pendency of his appeal, 
and he has specifically denied weight loss as a symptom of 
his current disability.  Accordingly, although the veteran 
has not been provided notice of the specific changes to 38 
C.F.R. § 4.112, the Board's action in deciding his case does 
not result in any prejudice to the veteran, as the underlying 
rating criteria for Diagnostic Code 7305 remained unchanged.



Analysis of the Claim

For the reasons explained below, the Board finds that the 
preponderance of the evidence is against the claim for a 
higher initial evaluation for duodenal ulcer disease, status 
postoperative vagotomy.  Accordingly, it will therefore deny 
the veteran's appeal at this time.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.7, 4.114, DC 7305.

In relation to his June 2000 request to reopen his claim for 
service connection, the veteran testified at a local RO 
hearing (in January 2002).  At that time, he stated that 
after the surgery, he was limited to eating five times a day 
and was not allowed to drink milk.  He advised that he had 
stretched his stomach because he could not eat at the 
directed frequency, such that he experienced distention and 
discomfort for about an hour after every meal.  He also noted 
that he did not believe that he currently had an ulcer, but 
rather that he had diverticulitis.  Family lay statements 
submitted at this hearing reported that since his 1967 
surgery, the veteran had not had the same strength and 
stamina as beforehand.

VA outpatient treatment records dated from September 2001 to 
December 2002 reflected the veteran's requests for evaluation 
in relation to his history of peptic ulcer disease.  
Physician query as to pertinent symptomatology, as well as 
clinical evaluation, however, was normal.  In March 2002, the 
diagnosis was status post gastrectomy with minor current 
symptoms, and it was noted that per the veteran's report, he 
only needed some Maalox for symptom control.

At a second RO hearing in June 2003, the veteran testified 
that his only current medical treatment for his ulcer was to 
use Maalox.  As well, he again advised of discomfort and 
distention after meals that was (in his opinion) probably 
gastritis, and also reported that he had been diagnosed with 
colitis.  He additionally advised that he had retired in 1996 
(but not because of his ulcer), and reported that he was 
still, however, able to do some work.  

The veteran was afforded a VA examination with claims file 
review in June 2003.  At that time, the examiner recorded 
that after a 1967 gastrectomy and vagotomy surgery, the 
veteran had a considerable amount of dumping syndrome, with 
symptoms of bloating, constipation, and especially diarrhea 
after eating, and added that the veteran still had these 
symptoms.  The examiner also noted that after every meal, the 
veteran had bloating of approximately two hours' duration, 
accompanied by loose stools.  He noted that the veteran still 
used Maalox and other over the counter medications for 
control.  He additionally opined that large intestine 
diverticulitis in the sigmoid area, diagnosed two to three 
years ago, was not related to the in-service problem.  He 
then advised, however, that the other current aforementioned 
gastrointestinal symptoms were surgical residuals of the in-
service problem.  

A later June 2003 VA upper gastrointestinal series revealed a 
finding of status post partial gastrectomy with Billroth II 
and vagotomy, with noted patent anastomosis at the site of 
the gastrojejunostomy, and other findings described as 
normal.  The overall results were coded as a minor 
abnormality.

A January 2004 VA treatment note reflected the veteran's 
report of occasional heartburn, relieved by Maalox, but 
clinical evaluation of the abdomen was normal.

The veteran underwent a second VA examination with claims 
file review in May 2004.  At that time, the examiner recorded 
that but for Maalox, the veteran used no other medication for 
his problem.  As to current symptoms, the veteran described 
excess gas, which he described as a feeling of fullness in 
the epigastric area after eating.  He denied current nausea, 
vomiting, diarrhea, significant weight loss, or 
gastrointestinal bleeding.  Bowel movements were normal, and 
occurred once or twice a day.  The veteran advised that he 
did not burp or pass gas, but reported that occasionally at 
night, he had a slight reflux symptom with a slight 
regurgitation of acid, for which he used Maalox for relief.  
Clinical evaluation of the abdomen was basically normal.  The 
examiner opined that the veteran had minimal symptoms.    

A July 2004 VA treatment record noted that the veteran was 
doing well, and that he was still using Maalox to control his 
symptoms.

At his April 2006 BVA hearing before the undersigned, the 
veteran again testified that after eating, he became bloated 
for awhile.  He also advised that his doctor wanted him to 
lose some weight, and reported that his weight had become 
fairly constant over the years since his surgery.  He again 
noted the occurrence of occasional acid reflux at night.  
When asked about diarrhea, he reported that it was not bad, 
and noted that while he had previously been counseled not to 
consume milk or ice cream, he was able to have ice cream the 
night before the hearing without any resultant 
gastrointestinal problems.  

Based upon the above and also with due consideration of the 
entire record, the Board finds that the symptoms currently 
noted in the veteran's case do not more  nearly approximate 
the level of symptomatology required for the assignment of a 
higher rating at this time.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.7, 4.114, DC 7305.  

The veteran has basically identified the occurrence of short-
term bloating after meals, as well as occasional acid reflux 
at night, as his main current symptoms.  And, while the June 
2003 VA examiner also noted some current diarrhea and 
constipation in conjunction with his service-connected 
disability, the veteran subsequently denied or minimized the 
occurrence and severity of these symptoms.  He has also 
denied more severe or more frequent gastrointestinal 
symptomatology on multiple occasions.  As well, while the 
veteran has reported that he has current gastritis, colitis, 
and diverticulitis/diverticulosis, these problems, when 
extant, are not currently considered to be related to his 
service-connected disability.  The Board further notes that 
while the veteran and his family have identified other 
ongoing problems after his surgery, such as decreased 
strength and stamina, these problems are not for direct 
contemplation under the veteran's assigned diagnostic code.  
Moreover, physicians who have examined the veteran on 
multiple occasions have classified his current degree of 
gastrointestinal symptomatology as minor or minimal.  Thus, 
the Board finds that the veteran's currently assigned 20 
percent rating under DC 7305, for duodenal ulcer disease, 
status postoperative vagotomy of no more than moderate 
severity, with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations, to be the most 
appropriate rating for assignment at this time.

As well, the Board finds that given the above-described 
pattern of severity and frequency of the veteran's service-
related gastrointestinal symptomatology, the assignment of a 
higher 40 percent rating for his duodenal ulcer disease, 
status postoperative vagotomy (for consideration when there 
are moderately severe symptoms with impairment of health 
manifested by anemia and weight loss, or with recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year) is not warranted by the 
pertinent medical and lay evidence of record.  To that end, 
there is no medical notation of anemia or incapacitating 
episodes, and the veteran has also denied any weight loss.  
38 C.F.R. § 4.7. 

The Board has reviewed the remainder of VA's Schedule for 
Rating Disabilities (Rating Schedule) in order to identify 
other diagnostic codes that may apply to afford the veteran a 
rating in excess of 20 percent in this case, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  Notably, DC 
7305 is specifically tailored to the evaluation of duodenal 
ulcers, and so that diagnostic code appears to be the most 
appropriate for consideration of the severity of this 
service-connected disability.  As to other diagnostic codes 
that may be used to rate this disability by analogy at a 
higher level, the Board finds that the pertinent level of 
symptomatology of record does not more nearly approximate: a 
moderately severe gastrojejunal ulcer as contemplated by DC 
7306; chronic hypertrophic gastritis with multiple small 
eroded or ulcerated areas and symptoms as addressed under DC 
7307; or a moderate postgastrectomy syndrome as delineated 
under DC 7308.  See 38 C.F.R. §§ 4.7, 4.114.

As well, the Board has contemplated extraschedular evaluation 
here, but finds that there has been no showing that this 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the 
currently assigned 20 percent rating; (2) necessitated 
frequent periods of hospitalization; or (3) otherwise 
rendered impracticable the regular schedular standards.  In 
the absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005) is not warranted.  
See 38 C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board has considered the benefit of the doubt 
rule, but again, as the preponderance of the evidence is 
against the claim, the evidence is not in a state of relative 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 20 percent for duodenal 
ulcer disease, status postoperative vagotomy, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


